UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1062


MARIA S. REMINGTON,

                     Plaintiff - Appellant,

              v.

UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-cv-00375-FL)


Submitted: June 29, 2018                                          Decided: August 15, 2018


Before GREGORY, Chief Judge, and DUNCAN and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maria S. Remington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maria S. Remington appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing her complaint without prejudice.

We have reviewed the record and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons stated by the district

court. Remington v. Univ. of North Carolina, No. 5:17-cv-00375-FL (E.D.N.C. Dec. 18,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          DISMISSED




                                          2